UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4058



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


GARY HALL,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
02-252-JFM)


Submitted:   June 28, 2004                 Decided:   November 9, 2004


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jensen E. Barber, LAW OFFICES OF J. E. BARBER, P.C., Washington,
D.C., for Appellant. Thomas M. DiBiagio, United States Attorney,
John F. Purcell, Jr., Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gary   Hall    appeals   his     conviction   and   sentence   for

possession of a firearm by a convicted felon in violation of 18

U.S.C. § 922(g) (2000).     For the following reasons, we affirm.

          Hall’s first argument is that the district court should

have granted his motion to suppress because there was no probable

cause to support his warrantless arrest.         We review the denial of

a motion to suppress de novo, viewing the evidence in the light

most favorable to the Government and reviewing the district court’s

factual findings for clear error.          United States v. Hamlin, 319

F.3d 666, 671 (4th Cir. 2003).

          In determining whether probable cause exists, we must

look at the totality of the circumstances surrounding the arrest.

Illinois v. Gates, 462 U.S. 213, 230-32 (1983); Taylor v. Waters,

81 F.3d 429, 434 (4th Cir. 1996).        Probable cause for a warrantless

arrest is defined as “facts and circumstances within the officer’s

knowledge that are sufficient to warrant a prudent person, or one

of reasonable caution, in believing, in the circumstances shown,

that the suspect has committed, is committing, or is about to

commit an offense.”     United States v. Gray, 137 F.3d 765, 769 (4th

Cir. 1998) (citation omitted); see also Brinegar v. United States,

338 U.S. 160, 175-76 (1949).       Determining whether the information

surrounding an arrest is sufficient to establish probable cause is




                                   - 2 -
an individualized and fact-specific inquiry.               Wong Sun v. United

States, 371 U.S. 471, 479 (1963).

             Searches incident to an arrest are a well established

exception    to   the   warrant   requirement.       See    United   States   v.

Thornton, 325 F.3d 189, 192 (4th Cir. 2003).                    To ensure an

officer’s safety, it is reasonable for an officer to search any

area an arrestee might reach to grab a weapon, because a gun on a

table or in a drawer in front of one who is arrested can be just as

dangerous to the arresting officer as one concealed in the clothing

of the person arrested.       See id.; Chimel v. California, 395 U.S.

752, 762-63 (1969).

             Because a police officer observed and smelled marijuana

in plain view immediately adjacent to where Hall was sleeping, we

conclude there was probable cause to arrest Hall.                    We further

conclude that the officer’s search under the mattress where Hall

had just been sleeping was a lawful search incident to his arrest.

Accordingly, Hall’s first argument is without merit.

             Hall’s second argument is that the district court should

have granted his motions for judgment of acquittal and for a new

trial because there was insufficient evidence to support his

conviction.       We review the district court’s decision to deny a

motion for judgment of acquittal de novo.                   United States v.

Gallimore, 247 F.3d 134, 136 (4th Cir. 2001).               If the motion was

based   on   insufficiency   of    the   evidence,    the   verdict    must   be


                                    - 3 -
sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.                 Glasser v. United

States,   315   U.S.    60,   80   (1942).        “[S]ubstantial     evidence    is

evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.”         United States v. Burgos, 94 F.3d 849,

862 (4th Cir. 1996) (en banc).            The district court’s denial of a

motion for a new trial is reviewed for abuse of discretion.               United

States v. Stokes, 261 F.3d 496, 502 (4th Cir. 2001).

           To   prove    a    violation      of   18   U.S.C.   §   922(g),     the

Government must show that:         “(1) the defendant previously had been

convicted of a crime punishable by a term of imprisonment exceeding

one year; (2) the defendant knowingly possessed . . . the firearm;

and (3) the possession was in or affecting commerce, because the

firearm had traveled in interstate or foreign commerce.”                  United

States v. Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc).

Because Hall stipulated that he was a convicted felon and that the

firearm had traveled in interstate commerce, the Government only

needed to prove Hall knowingly possessed the firearm.

           Possession        may   be   actual    or   constructive.      United

States v. Rusher, 966 F.2d 868, 878 (4th Cir. 1992).                “A person has

constructive possession of [an item] if he knows of its presence

and has the power to exercise dominion and control over it.”

United States v. Schocket, 753 F.2d 336, 340 (4th Cir. 1985).


                                        - 4 -
Possession need not be exclusive but may be joint and may be

established by circumstantial evidence.              Id.

           When viewing the evidence in the light most favorable to

the Government, we conclude there was sufficient evidence from

which a jury could reasonably infer Hall constructively possessed

the firearm. Not only was the firearm located directly below where

Hall’s   head   had    been    while   he    was   sleeping,    it   contained   a

fingerprint from Hall’s left middle finger in an area where someone

who was loading the gun would place his left middle finger to

rotate the firearm’s cylinder.              We therefore conclude that there

was substantial evidence to support Hall’s conviction and that the

district court did not abuse its discretion in denying Hall’s

motion for a new trial.

           Accordingly, we affirm Hall’s conviction and sentence.

We   dispense   with    oral    argument      because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                        AFFIRMED




                                       - 5 -